Title: Thomas Jefferson to Patrick Gibson, 24 March 1816
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
             Monticello Mar. 24. 16.
          
          Your favor of the 18th is recieved, and informs me how much the quality of my tobo falls short of what I had been given to expect. this afflicts me not merely as to the first loss, but also as it injures the reputation of that tobo which has heretofore commanded high prices. the present loss too is very inopportune sensibly felt. short as my crops both of flour & tobo turned out the last year, I had still confided that they would not only enable me to meet my contracts of this spring, but also to lessen my note in bank. the last however is seems now impracticable, and my remaining anxiety is to make them replace your advances, and clear off my existing demands. the 3. last hhds of tobo left Lynchburg in Dr Cabell’s boat on the 21st as Yancey informs me, and will be with you I suppose about the time of your recieving this. My former letters had advised you that I should be obliged to draw on you about the close of the month for upwards of about 1000.D. to which were still to be added the demands for my Congressional taxes. for those in Bedford I have drawn on you as before advised. at this place they amount toand are included in a draught I I accordingly now now  give a draught to Th: J. Randolph for that sum to this which I must shortly add one in favor of Archibald Robertson for 167.10 D and another in favor of Doctr Fernandez for one or two quarter casks of wine. and some time hence for some neighborhood debts  I have drawn on you, as before advised for my Congressional taxes in Bedford. those in this county about 300.D. can lie over, I am told, a month or two longer, which gives more time for the sale of some of the flour if you think delay in it’s sale of any advantage. some neighborhood debts will be deferred with the same view.this miserable turn out of the last year will barely carry me thro’ the present one, extra-burthened as it has been with between 900 & 1000.D. State and Congressional taxes. I believe however it will do it, and I willingly look forward to the pleasanter assurances of my new managers that from 800. bushels of wheat now in the ground, I shall have at least 800. Barrels of flour for the next winter market, and about 30. or 40 M of tobo from Bedford. we are apt prone to believe what we wish, and to the wish I add that for your health and happiness.
          Th: Jefferson
        